UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREG OSINOFF,
                   Plaintiff,                       14-CV-1408 (DLC) (BCM)
            -against-
                                                    SCHEDULING ORDER FOR
OPERA SOLUTIONS LLC,                                DAMAGES INQUEST
                   Defendant.

BARBARA MOSES, United States Magistrate Judge.

       WHEREAS, the District Judge has issued an Order (Dkt. No. 89) entering a default

against defendant Opera Solutions LLC (the Defaulting Defendant); and

       WHEREAS , the District Judge has issued an Order of Reference (Dkt. No. 90) referring

this action to Judge Moses to conduct an inquest and issue a report and recommendation

concerning plaintiffs damages with respect to the Defaulting Defendant;

       It is hereby ORDERED that:

       1.      Proposed Findings of Fact and Conclusions of Law. No later than March 27,

2020, plaintiff shall file its Proposed Findings of Fact and Conclusions of Law concerning all

damages and other monetary relief permitted in connection with a default judgment against the

Defaulting Defendant. The Proposed Findings of Fact and Conclusions of Law shall contain a

concluding paragraph that succinctly summarizes the exact dollar amount of the damages (or

other monetary relief) sought, as well as the precise terms of any non-monetary relief sought.

       2.      Damages. Plaintiff must provide evidence sufficient to permit the Court to

"ascertain the amount of damages with reasonable certainty." Credit Lyonnais Sec. (USA), Inc. v.

Alcantara, 183 F.3d 151, 155 (2d Cir. 1999). Consequently, if plaintiff seeks actual (as opposed

to statutory or nominal) damages, the Proposed Findings of Fact must be supported by one or

more declarations or affidavits, which may attach and authenticate any documentary evidence
needed to establish the proposed damages. All evidence submitted in support of plaintiffs

request for damages or other relief must be in admissible form. Each proposed finding of fact

shall be followed by a citation to the paragraph of the declaration and/or page of documentary

evidence that support each such proposed finding. In addition, the Proposed Findings of Fact

should demonstrate how plaintiff has arrived at the proposed damages figure and should

specifically tie the proposed damages to its legal claim(s).

        3.      Jurisdiction. Before a judgment can be entered and damages or other relief can be

awarded, even after default, the Court must be satisfied that it has personal jurisdiction over the

Defaulting Defendant, see Sheldon v. Plot Commerce, 2016 WL 5107072, at *6 (E.D.N.Y. Aug.

26, 2016) ("Personal jurisdiction is a necessary prerequisite to entry of a default judgment."),

report and recommendation adopted, 2016 WL 5107058 (E.D.N.Y. Sept. 19, 2016); Lliviganay

v. Cipriani 110 LLC, 2009 WL 1044606, at * 1 (S.D.N. Y. Apr. 14, 2009) (lack of proof of proper

service "is an independent obstacle to a default judgment"); Orellana v. World Courier, Inc.,

2010 WL 3861002, at *2 (E.D.N.Y. Aug. 24, 2010) (denying motion for default judgment where

there was "no indication on the docket that [defendant] has been served with the Complaint or

any subsequent filings in this action, including the instant motion for default judgment against

him"), report and recommendation adopted, 2010 WL 3861013 (E.D.N.Y. Sept. 28, 2010), and

subject-matter jurisdiction over the action. See Sheldon, 2016 WL 5107072, at *9 (citing Steel

Co. v. Citizens for a Better Environment, 523 U.S. 83, 93-102 (1998)) ("courts may not reach the

merits of a claim before establishing subject matter jurisdiction"). Plaintiff is advised that failure

to adequately establish service as to the Defaulting Defendant may result in denial of plaintiffs

request for a damages judgment.




                                                  2
         4.      Liability. The Court must also be satisfied that the well-pleaded allegations

contained in the Complaint, which are taken as true after default, are sufficient to state a claim

against the Defaulting Defendant. See Sheldon, 2016 WL 5107072, at *5 (citing Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) ("It remains the plaintiffs burden to demonstrate

that the uncontroverted facts establish the defendant's liability on each cause of action

asserted."); see also Bricklayers & Allied Craftworkers Local 2, Albany, NY Pension Fund v.

Moulton Masonry & Const., LLC, 779 F.3d 182, 187 (2d Cir. 2015) ("the court may, on

plaintiffs motion, enter a default judgment if liability is established as a matter of law when the

factual allegations of the complaint are taken as true"). The Proposed Conclusions of Law must

demonstrate, with reference to specific factual allegations contained in the Complaint, that those

allegations are sufficient to establish the Defaulting Defendant's liability for each cause of action

asserted against it.

        5.      Attorneys' Fees. Any request for attorneys' fees must be supported by

contemporaneous time records authenticated by counsel and showing, for each attorney or other

timekeeper, the date of service, the hours expended, the hourly rate charged (if applicable), and

the nature of the work performed. Plaintiff must also submit admissible evidence identifying

each attorney or other timekeeper and describing his or her background and qualifications, as

well as evidence documenting plaintiffs costs and expenses.

        6.      Brief in Lieu of Conclusions of Law. In lieu of Conclusions of Law, plaintiff may

submit a memorandum of law setting forth the legal principles applicable to (a) the Court's

jurisdiction and       Defaulting Defendant's liability in accordance with paragraphs 3-4 of this

Order; and (b) its damages claims (including but not limited to the legal basis for any claim for

interest or attorney's fees).




                                                  3
        7.      Service. Prior to filing, plaintiff shall serve the Defaulting Defendant by mail at

its last known address with plaintiffs Proposed Findings of Fact and Conclusions of Law,

together with supporting materials and a copy of this Order. Plaintiff shall file proof of such

service along with its Proposed Findings of Fact and Conclusions of Law. See Local Civil Rule

55.2(c) ("all papers submitted to the Court pursuant to Local Civil Rule 55.2(a) or (b)" must be

"mailed to the party against whom a default judgment is sought," and proof of such mailing

"shall be filed with the Court").

       8.      Opposition. No later than April 17, 2020, Defaulting Defendant shall serve upon

plaintiffs counsel and file with the Court its responses, if any, to plaintiffs Proposed Findings of

Fact and Conclusions of Law and supporting materials.

       9.      Inquest on Written Submissions. The Court hereby notifies the parties that it may

conduct the inquest based solely upon the written submissions of the parties. See Action SA. v.

Marc Rich & Co., 951 F.2d 504,508 (2d Cir. 1991) ("affidavits, evidence, and oral presentations

by opposing counsel" constituted "sufficient basis from which to evaluate the fairness of the ...

sum" without the need for a separate hearing on damages); Lenard v. Design Studio, 889 F.

Supp. 2d 518, 524, 526-27 (S.D.N.Y. 2012) (adopting magistrate judge's report and

recommendation on damages, issued after referral for inquest into damages following default

judgment against defendant, without an evidentiary hearing). To the extent any party seeks an

evidentiary hearing on the issue of damages or other monetary relief, such party must set forth in

its submission the reason why the inquest should not be conducted based upon the written

submissions alone, including a description of what witnesses would be called to testify at a

hearing, and the nature of the evidence that would be submitted.




                                                 4
Dated: New York, New York
       March 4, 2020

                            SO ORDERED.




                            B~                      M
                            United States Magistrate Judge




                             5
